EXHIBIT 12.1 STATEMENT OF COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (dollars in millions, except ratio information) Fiscal Years Ended December 31, SixMonths Ended June30, 2011 Income from continuing operations before income taxes Fixed Charges: Interest on long-term and short-term debt including amortization of debt expense Portion of rental expense as can be demonstrated to be representative of the interest factor Total fixed charges Earnings before income taxes and fixed charges Ratio of earnings to fixed charges
